Case 15-13362-amc         Doc 83    Filed 04/15/20 Entered 04/15/20 17:32:39                 Desc Main
                                    Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: Diane Koslosky
                               Debtor                                          Chapter 13

 Carisbrook Asset Holding Trust
                             Movant
              vs.                                                         NO. 15-13362 AMC

 Diane Koslosky
                               Debtor
                                                                         11 U.S.C. Section 362
 and William C. Miller Esq.
                               Trustee


                                   CERTIFICATION OF DEFAULT

       I, Rebecca A. Solarz, Esquire, attorney for Movant, certify that Debtor has defaulted upon the
 terms of the Stipulation. It is further certified that the attached notice dated March 9, 2020 was served
 upon the Debtor and Debtor’s Attorney on said date. Subsequent to said notice, the Debtor has failed to
 cure the default. Accordingly, the Court shall enter the attached Order granting the Movant relief from
 the automatic stay.



                                                     /s/ Rebecca A. Solarz, Esquire
                                                     Rebecca A. Solarz, Esquire
                                                     KML Law Group, P.C.
                                                     701 Market Street, Suite 5000
                                                     Philadelphia, PA 19106-1532
                                                     (215) 627-1322 FAX (215) 627-7734
                                                     Attorneys for Movant/Applicant



 April 9, 2020
